Citation Nr: 0534933	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for blindness of the right 
eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from December 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for blindness of 
the right eye.  

In his August 2004 substantive appeal, the veteran requested 
a Board hearing to be held at the local RO.  Later in August 
2004, the veteran cancelled that hearing request.

In November 2005, the veteran's accredited representative 
filed a motion for advancement on the docket due to the 
veteran's age.  Under the provisions of 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In November 2005, a 
Deputy Vice Chairman of the Board determined that good or 
sufficient cause has been shown, and granted the veteran's 
motion to advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO 
denied benefits pursuant to 38 U.S.C. § 1151 for blindness of 
the right eye.

2.  The evidence associated with the claims file subsequent 
to the RO's January 1996 rating decision is not new and 
material nor is it so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.




CONCLUSIONS OF LAW

1.  The RO's January 1996 decision denying benefits pursuant 
to 38 U.S.C. § 1151 for blindness of the right eye is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  Since the RO's January 1996 decision, new and material 
evidence has not been received, and so the veteran's claim of 
entitlement to service connection for benefits pursuant to 38 
U.S.C. § 1151 for additional disability claimed as blindness 
of the right eye may not be not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the

initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board notes that VCAA notice was provided to 
the appellant subsequent to the adjudication of the claim.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to decide this appeal.  


In January and May 2002 letters implementing VA's duties to 
notify and to assist, the RO informed the appellant of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the appellant's own 
responsibilities were in accord with the duty to assist.  
Collectively, these letters also provided full notice as to 
the VCAA's provisions.  In addition, the appellant was 
advised, by virtue of a march 2002 rating decision and a 
detailed July 2004 Statement of the Case (SOC), of the 
pertinent law and what the evidence must show in order to 
substantiate the claim.  All such notices provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  
Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran filed his original claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 in February 1995.  At 
that time, he asserted that he had undergone surgery on his 
right eye in 1983 at the VAMC-Wadsworth in Los Angeles, CA, 
resulting in loss of vision of the right eye due to 
negligence during the surgery.  

The claim was denied by the RO in a January 1996 rating 
decision, based upon a finding that the damage to the right 
eye was sustained as a result of surgery performed at other 
than a VA facility.  The veteran was notified of that 
decision in January 1996, and did not appeal it.

The evidence before the RO at the time of the January 1996 
rating action consisted of VA medical records dated from 
April 1983 to May 1994, to include an April 1983 
hospitalization report.  The VA records show that the veteran 
was admitted by VA for hospitalization on April 1, 1983, for 
repair of total retinal detachment in the right eye.  The 
medical history indicated that the veteran had undergone YAG 
laser therapy of the right eye at UCLA medical center (UCLA) 
in March 1983, which was unsuccessful, producing tractional 
retinal detachment.  After the veteran underwent a pre-
operative evaluation by VA and informed-consent procedures, 
he was taken to the operating room on April 6, 1983, where he 
underwent phakoemulsification of a cataract of the right eye 
with partial vitrectomy on the right.  During vitrectomy, 
significant subchoroidal hemorrhage and detachment was noted 
and a large retinal tear of approximately 200 degrees was 
noted nasally.  The procedure was terminated without 
placement of an encircling band.  Postoperatively, the 
veteran continued to have light perception vision in the 
operated eye, with poorly resolving small hyphema.  

A VA record dated in April 1983 indicated that the veteran 
had a history of diabetes since 1961.  A record dated in late 
April 1983 revealed that the veteran had no vision in the 
right eye.   


The veteran filed to reopen his 38 U.S.C.A. § 1151 claim in 
August 2000.  In correspondence from the RO to the veteran 
issued in August 2000, he was informed that his claim had 
been the subject of a previous final decision in January 1996 
and required the submission of new and material evidence in 
order to reopen it.

Additional evidence was received for the record in January 
2002.  Essentially the evidence consisted of the same medical 
evidence which was before the Board at the time of the 
January 1996 rating decision plus some additional records 
dated in March 1983, just before and after the UCLA surgery 
at issue which occurred on March 22, 1983.  A record dated on 
March 17, 1983, reflects that the veteran was seen with 
complaints of a sudden decrease in right eye vision.  A 
record dated on March 22, 1983 indicates that light 
perception was good in the right eye.  A March 28, 1993 
record noted hand movement 2".  A March 31, 1983 record 
noted total retinal detachment of the right eye and light 
perception only.

In a March 2002 rating action, the RO determined that no new 
and material evidence had been presented to reopen the claim.

The record contains a November 2003 report of a VA informal 
Decision Review Officer conference.  At that time, the 
veteran indicated that VA had paid for the March 1983 surgery 
at UCLA which resulted in the detached retina.  It was noted 
that the veteran had submitted VA records dated from March 
17, 1983, forward.  The parties agreed that VA would seek 
records from the VAMC in West Los Angeles, dated prior to 
March 17, 1983, to include any authorization forms to pay for 
treatment at the UCLA.

Thereafter, evidence was added to the record which included a 
VA Form 10-7078, Authorization and Invoice for Medical and 
Hospital Services, which shows that the veteran was approved 
by VA for treatment at the UCLA Medical Center on a fee 
basis.  The authorization was for YAG laser treatment of the 
right eye to be performed on March 22, 1983.  




Also added to the file were VA medical records dated from 
2000 to 2004, which revealed that the veteran was legally 
blind or very near so, with an advancing cataract in his left 
eye.

In a July 2004 SOC, compensation under 38 U.S.C.A. § 1151 was 
denied, on the basis of a determination that the services in 
question were not provided by a VA medical facility; and 
that, moreover; there was no negligence on the part of any VA 
personnel; nor did the evidence show that any additional 
permanent disability had resulted from carelessness, 
negligence, lack of proper skill, error in judgment or 
instance of similar fault which was committed by any VA 
medical personnel at a VA medical facility.

In March 2004, additional VA medical records dated from 1972 
to 1989 were added to the file.  However, the pertinent 
records among those have already been summarized.

In an August 2005 SSOC, the RO determined that the evidence 
failed to establish that VA medical services were the 
proximate cause of additional disability.  The RO also 
concluded that the medical evidence showed that the right eye 
problems had worsened as a result of the natural progression 
of the diabetic retinopathy condition, and not due to VA 
medical services.

Thereafter, the veteran's representative submitted additional 
argument to the effect that the surgery performed at UCLA was 
approved for fee-basis payment by VA, and that therefore this 
procedure must actually considered as being done by VA.  He 
notes that and authorization and invoice for these private 
hospital services is of record.  The representative supported 
the contention that the veteran's right eye disability was 
the direct result of negligence in a VA approved procedure.


III.  Pertinent law and regulations

A.  38 U.S.C.A. § 1151

In general, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991).

The veteran's original claim under 38 U.S.C.A. § 1151 was 
filed in February 1995.  Under the pre-October 1997 version 
of 38 U.S.C.A. § 1151, a claimant needed only to show that he 
or she had incurred additional disability which is the result 
of VA hospitalization, or medical or surgical treatment.  

Following the January 1996 final decision (denial) as to the 
original claim brought under the provisions of 38 U.S.C.A. 
§ 1151, the veteran filed to reopen that claim in August 
2000.  Since that time, 38 U.S.C.A. § 1151 has been amended, 
effective for all claims filed on or after October 1, 1997.  
In pertinent part, 38 U.S.C.A. § 1151 now requires that 
additional disability as a result of VA medical treatment 
must be based upon "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable."

The pertinent implementing regulations, effective from 
September 2, 2004, are found in 69 Fed. Reg. 46,433-35 (Aug. 
3, 2004) (and have now been codified at 38 C.F.R. § 3.361), 
as follows, in pertinent par:.

§ 3.361 - Benefits under 38 U.S.C. 1151(a) for additional 
disability or death due to hospital care, medical or 
surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy 
program.


(a) Claims subject to this section - (1) General.  Except 
as provided in paragraph (2), this section applies to 
claims received by VA on or after October 1, 1997.  This 
includes original claims and claims to reopen or 
otherwise readjudicate a previous claim for benefits 
under 38 U.S.C. 1151 or its predecessors.  The effective 
date of benefits is subject to the provisions of 
§ 3.400(i).  For claims received by VA before October 1, 
1997, see § 3.358. 

When pertinent statutes and/or regulations are amended, and 
there is specific provision made for the effective date of 
the new law, VA must follow that mandate. Here, the statute 
was amended effective in 1997, and the implementing 
regulation, issued in 2004, complies with the directive of 
Congress as to both the entitlement criteria and the 
effective date.  Therefore, the appellant is not afforded the 
option of having his request to reopen analyzed under the old 
and the new law, but must fall under the law as it has 
existed since October 1997  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

B.  Finality/new and material evidence

The Board notes that there has also been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in August 2000, prior to his date.  Therefore, the earlier 
version of the law is applicable in this case.

Accordingly, the law states that, in general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.

IV.  Analysis

The veteran seeks to reopen a claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
additional disability claimed as blindness in the right eye.  
The evidence reflects, and the veteran does not argue, that 
right eye laser surgery preformed by at the UCLA Medical 
Center was unsuccessful, resulting in retinal detachment and 
ultimately in loss of sight of the right eye.  However, the 
veteran's primary argument is that VA authorized and paid for 
the medical treatment at issue, and that therefore it come 
under the purview of 38 U.S.C.A. § 1151, warranting 
compensation.  Neither the veteran nor his representative 
have contended that treatment at a VA facility either prior 
to the March 1983 surgery at UCLA or subsequent thereto, is 
the basis for this 38 U.S.C.A. § 1151 claim.

The Board must initially address the matter of new and 
material evidence here.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (Board does 
not have jurisdiction to review claim on a de novo basis in 
absence of a finding that new and material evidence has been 
submitted).

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability claimed as 
right eye blindness.

In general, in order to establish entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of such disability as the result of 
VA hospitalization or treatment; and (3) medical evidence of 
a nexus between the asserted injury or disease and the 
current disability.  See Jones v. West, 12 Vet. App. 460, 464 
(1999).

In this case, the basis of the final denial of the claim in 
January 1996 was, in essence, the applicability of the 
provisions of 38 U.S.C.A. § 1151 to the claim.  In this 
regard, the RO concluded that the damage to the right eye was 
the result of surgery at other than a VA facility.  The 
provisions of 38 U.S.C.A. § 1151 provide the following:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability or 
a qualifying death of a veteran in the same manner as if 
such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title 
. . . . 

Under 38 U.S.C.A. § 1701(3)(A), facilities of the Department 
are defined as facilities over which the Secretary has direct 
jurisdiction.  

The implementing regulation found at 38 C.F.R. § 3.361(e) 
explains activities that are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  The following are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility within the meaning of 38 U.S.C.A. § 1151(a): (1) 
hospital care or medical services furnished under a contract 
made under 38 U.S.C.A. 1703; (2) nursing home care furnished 
under 38 U.S.C.A. § 1720; (3) hospital care or medical 
services, including examination, provided under 38 U.S.C.A. § 
8153 in a facility over which the Secretary does not have 
direct jurisdiction.

Accordingly, in determining whether new and material evidence 
has been submitted the Board must look for evidence 
pertaining to the matter of whether the provisions of 
38 U.S.C.A. § 1151 are even applicable to the claim.  In this 
regard, it is clear that the VA clinical records both dated 
prior to and after the right eye surgery performed at UCLA 
are largely new, but they are immaterial to the issue at 
hand.  Although they provide evidence as to the veteran's 
medical condition before and after surgery, these are 
substantive matters which are to be addressed only if the 
provisions of 38 U.S.C.A. § 1151 are determined to be 
applicable to the present claim.  Accordingly, this evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

In essence, the only evidence submitted which is possibly 
related to the matter of whether the March 1983 surgery at 
UCLA falls under the purview if 38 U.S.C.A. § 1151 is the fee 
basis authorization form showing that VA authorized and paid 
for the March 1983 surgical treatment at UCLA on a fee basis.  
However, while new, even this evidence is not material to the 
claim, nor, as above, is this evidence so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  In short, the treatment at issue must 
have been provided by a VA employee or in a VA facility, and 
the treatment here manifestly was not.  

Under 38 C.F.R. § 3.361(e), for purposes of determining 
whether medical activity falls under the scope of 38 U.S.C.A. 
§ 1151, a Department (VA) employee is an individual appointed 
by the Department in the civil service; who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and whose day-to-day 
activities are subject to supervision by the VA Secretary.  
This regulation also states that a Department facility is a 
facility over which the VA Secretary has direct jurisdiction.  
Under 38 C.F.R. § 3.361(f), activities that are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility include 
hospital care or medical services furnished under a contract 
made under 38 U.S.C.A. § 1703.

The regulation is clear; 38 C.F.R. § 3.361(e) and (f), read 
in conjunction with 38 U.S.C.A. §§ 1151 and 1703, require 
action by a VA employee, appointed pursuant to the civil 
service, and who is under the direct ("day-to-day") 
jurisdiction of VA supervisors, or in a medical facility that 
is part of the VA health system, whereby the Secretary would 
have "direct jurisdiction."  Any purported agency 
relationship between VA and UCLA would not satisfy these 
provisions.  The applicable law and regulations clearly 
establish that the private hospital, UCLA, which performed 
the right eye laser surgery, is not considered under the 
direct jurisdiction of the Secretary, regardless of who paid 
the bill.  Accordingly, additional disability from this 
procedure caused by treatment at this private hospital would 
not be eligible for compensation under 38 U.S.C.A. § 1151.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the January 1996 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has not 
been received and the claim for entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for right eye blindness 
is not reopened.


ORDER

New and material evidence not having been received, the claim 
of entitlement to benefits under 38 U.S.C. § 1151 for 
blindness of the right eye is not reopened.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


